Citation Nr: 1605861	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-11 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine.  

2.  Entitlement to service connection for degenerative disc disease (DDD) of the thoracolumbar spine.  

3.  Entitlement to service connection for DJD of the right hip.  

4.  Entitlement to service connection for DJD of the left hip.  

5.  Entitlement to service connection for benign prostate hypertrophy (BPH).  

6.  Entitlement to service connection for onychomycosis of the feet.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  
9.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

10.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

11.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1967 to July 1969.  His service included service in the Republic of Vietnam (RVN).  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, a formal hearing was held before a decision review officer at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

It is noted that following the Veteran's claim of service connection for hypertension, service connection was awarded for ischemic heart disease.  The Veteran has not withdrawn his hypertension claim, however, so the issue remains on appeal.  


FINDINGS OF FACT

1.  DJD of the cervical spine was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including defoliant exposure, during service.  

2.  DDD of the thoracolumbar spine was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including defoliant exposure, during service.  

3.  DJD of the right hip was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including defoliant exposure, during service.  

4.  DJD of the left hip was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including defoliant exposure, during service.  

5.  BPH was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including defoliant exposure, during service.  

6.  Onychomycosis of the feet was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including defoliant exposure, during service.  

7.  Hypertension was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including defoliant exposure, during service.  

8.  Peripheral neuropathy of the right upper extremity was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including defoliant exposure, during service.  

9.  Peripheral neuropathy of the left upper extremity was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including defoliant exposure, during service.  

10.  Peripheral neuropathy of the right lower extremity was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including defoliant exposure, during service.  

11.  Peripheral neuropathy of the left lower extremity was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including defoliant exposure, during service.  


CONCLUSIONS OF LAW

1.  DJD of the cervical spine was neither incurred in nor aggravated by service, nor may it be presumed to have been, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  DDD of the thoracolumbar spine was neither incurred in nor aggravated by service, nor may it be presumed to have been, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

3.  DJD of the right hip was neither incurred in nor aggravated by service, nor may it be presumed to have been, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

4.  DJD of the left hip was neither incurred in nor aggravated by service, nor may it be presumed to have been therein, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

5.  BPH was not incurred in nor aggravated by service nor may it be presumed to have been, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

6.  Onychomycosis of the feet was neither incurred in nor aggravated by service, nor may it be presumed to have been, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

7.  Hypertension was neither incurred in nor aggravated by service, nor may it be presumed to have been, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

8.  Peripheral neuropathy of the right upper extremity was neither incurred in nor aggravated by service, nor may it be presumed to have been, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

9.  Peripheral neuropathy of the left upper extremity was neither incurred in nor aggravated by service, nor may it be presumed to have been, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

10.  Peripheral neuropathy of the right lower extremity was neither incurred in nor aggravated by service, nor may it be presumed to have been, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

11.  Peripheral neuropathy of the left lower extremity was neither incurred in nor aggravated by service, nor may it be presumed to have been, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A September 2009 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in April and May 2012.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as DJD, DDD, or other disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma, ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease.  38 C.F.R. § 3.309(e). 

Aside from these presumptive provisions, service connection may be established by satisfactory proof of direct service connection. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In accordance with VA regulations, the National Academy of Science (NAS) issued "Veterans and Agent Orange: Update 2012" (Update 2012).  The attached notice explains a determination made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes:  Hypertension; Stroke; Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses); Cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; Cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); and pancreatic cancer); Bone and joint cancer; Melanoma; Nonmelanoma skin cancer (basal cell and squamous cell); Breast cancer; Cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); Urinary bladder cancer; Renal cancer (kidney and renal pelvis); Cancers of brain and nervous system (including eye); Endocrine cancers (including thyroid and thymus); Leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); Cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption); Reproductive effects (including infertility, spontaneous abortion other than after paternal exposure to TCDD; and - in offspring of exposed people - neonatal death, infant death, stillborn, low birth weight, birth defects (other than spina bifida), and childhood cancer (including acute myeloid leukemia));Neurobehavioral disorders (cognitive and neuropsychiatric); Neurodegenerative diseases (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); Chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy); Respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung); Gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers); Immune system disorders (immune suppression, allergy, and autoimmunity); Circulatory disorders (other than ischemic heart disease); Endometriosis; Effects on thyroid homeostasis; Hearing loss; Eye problems; and Bone conditions.  See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

DJD of the Cervical Spine

The Veteran is claiming service connection for arthritis of his neck, which is DJD of the cervical spine.  He believes that his cervical spine disease may be attributable to exposure to herbicides.  During the Board hearing in March 2012, he testified that during service he experienced neck pain after wearing his helmet, which developed into a migraine headache.  He said that he never went on sick call for this pain, just taking over-the-counter medication like Tylenol.  He said that he sought treatment immediately after service with a chiropractor, but that the chiropractor was no longer in practice.  

Review of the Veteran's STRs shows no complaint or manifestation of a neck disability.  On examination for separation from service, the Veteran related no history of having or having had arthritis or rheumatism, bone, joint or other deformity, or recurrent back pain.  Clinical evaluation of the neck was normal.  

Post-service medical evidence includes complaints of neck and back pain, with headache, in September 1987.  Examination showed a low grade fever.  The assessment was upper respiratory infection.  Additional private treatment records, dated from September 2008 to September 2009 show no complaint or manifestation of neck pain until August 2009.  At that time, it was noted that the Veteran's cervical spine was non-tender with a mildly positive Spurling sign to the left.  Possible cervical radiculopathy was assessed.  An August 2009 X-ray study of the cervical spine showed that the cervical vertebral bodies were in good alignment and the intervertebral disc spaces were normal.  No fractures or hypertrophic changes were noted.  The C7 vertebra and odontoid were incompletely seen.  The impression was incomplete visualization of the odontoid and C7, no specific abnormalities were noted.  

The Veteran's cervical spine disability is not shown to have been due to service.  DJD is not one of the diseases for which service connection may be presumed as being the result of herbicide exposure.  In fact, bone conditions were specifically excluded from consideration in the most recent Agent Orange Update.  The Veteran contends that he had neck pain in service and consistently thereafter, but the private treatment records do not support this contention.  The record contains private clinical records dated from 1981 with a record in 1987 showing treatment for neck pain that was associated with an upper respiratory infection, but not a chronic arthritic condition.  Additional records are silent for complaints of neck pain.  The Board finds that if the appellant had, in fact, been suffering from cervical spine arthritis since service, he would have mentioned it at some time prior to August 2009, when he was seeking treatment for other disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  

The record does not show that the Veteran manifested DJD of the cervical spine during service or within one year thereafter.  There is no indication that it is due to any inservice event, including herbicide exposure.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for DJD of the cervical spine, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

DDD of the Thoracolumbar Spine

The Veteran is claiming service connection for DDD of his lower back, which he believes may be attributable to exposure to herbicides.  During the hearing at the RO in March 2012, he testified that his back hurt while he was working as a combat engineer during service, but that he could not recall any specific trauma and did not seek medical treatment while he was on active duty.  

Review of the Veteran's STRs shows a complaint of back pain with an upper respiratory infection in January 1968.  There were no further complaints or manifestations of a back disability.  On examination for separation from service, the Veteran related no history of having or having had arthritis or rheumatism, bone, joint or other deformity, or recurrent back pain.  Clinical evaluation of the spine was normal.  

Post-service medical evidence includes complaints of neck and back pain, with headache, in September 1987.  Examination showed a low grade fever.  The assessment was upper respiratory infection.  Additional private treatment records, dated from September 2008 to September 2009 show no complaint or manifestation of back pain.  

An examination was conducted by VA in April 2012.  At that time, the diagnosis was lumbar strain.  X-ray studies showed the disc spaces to be maintained with satisfactory alignment.  There was some generalized osteoporosis.  Sacroiliac joints were normal.  The impression was mild generalized osteoporosis with no signs of any arthritis and no trauma.  In a May 2012 addendum, the examiner stated that it was less likely as not that the Veteran's lumbar spine condition was related to active duty.  The rationale was that there was only a single complaint of back pain during service in January 1968 without any physical examination data or diagnosis.  There was no indication of chronic disability or severe injury.  

The Veteran's thoracolumbar spine disability is not shown to have been due to service.  The Veteran had a single complaint of back pain in service that was not found by the VA examiner, who has rendered the only medical opinion in the record, to be chronic in nature.  DDD is not one of the diseases for which service connection may be presumed as being the result of herbicide exposure.  As noted, bone conditions were specifically excluded from consideration in the most recent Agent Orange Update.  The Veteran contends that he had back pain in service and consistently thereafter, but the private treatment records do not support this contention.  The record contains private clinical records dated from 1981 showing treatment for back pain that was associated with an upper respiratory infection, but not a chronic arthritic condition.  Indeed on the most recent VA examination arthritis of the low back was not found.  The Board finds that if the appellant had, in fact, been suffering from lumbar spine pain since service, he would have mentioned it at some prior time, when he was seeking treatment for other disabilities.  Kahana, 24 Vet. App. at 428.  

The record does not show that the Veteran manifested DDD of the thoracolumbar spine during service or within one year thereafter.  There is no indication that it is due to any inservice event, including herbicide exposure.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for DDD of the thoracolumbar spine, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

DJD of the Hips

The Veteran is claiming service connection for DJD of the hips.  He believes that this disease may be attributable to exposure to herbicides.  During the RO formal hearing in March 2012, he testified that during service he sustained an injury of his right groin area and was forced to use crutches for a period of time.  In support of this contention he has submitted photographs of himself using crutches while in service.  He noted that he has been diagnosed with arthritis of the hips that his doctor thought might be the result of an old injury.  He also testified that he had been told that his left hip condition might be aggravating his right hip disability.  

Review of the Veteran's STRs shows that the Veteran was treated for left groin and thigh pain in February 1968.  X-ray studies were negative.  The impression was strain of the left hip.  On examination for separation from service, the Veteran related no history of having or having had arthritis or rheumatism, bone, joint or other deformity.  Clinical evaluation of the lower extremities was normal.  

Post-service medical evidence includes a January 2011 VA examination.  At that time, the Veteran's medical records were reviewed.  The Veteran's report of right groin pain during service was reviewed.  He stated that approximately eight years ago he had developed the gradual onset of left hip pain that he attributed to favoring the right leg.  He stated that he had no specific left hip pain in service.  Review of the STRs showed a complaint in service of left thigh pain, with no specific injury.  The Veteran had no further complaints of any joint problems and physical examination at separation was normal.  X-ray studies from October 2009 showed mild DJD of both hips.  The examiner rendered an opinion regarding whether the Veteran's episode of left hip pain during service could be related to any current disability.  The examiner stated that the left thigh pain in service was apparently transitory as there were no further notes found to indicate any chronic sequelae from this complaint, no specific associated injury was detailed, and the Veteran's separation examination was normal.  The examiner opined that it was less likely as not that the Veteran's current diagnosis of mild degenerative joint disease of the left hip was incurred in or was the result of military service.  The rational was that there was no instigating injury or chronic complaints of hip problems found in the STRs and that X-rays showed mild bilateral DJD, not more pronounced on the left hip, which was likely the result of chronic wear and tear over time.  

The Veteran's DJD of both hips are not shown to have been due to service.  DJD is not one of the diseases for which service connection may be presumed as being the result of herbicide exposure.  As noted, bone conditions were specifically excluded from consideration in the most recent Agent Orange Update.  The Veteran contends that he had right hip pain in service and consistently thereafter, but, as noted, the record shows that he actually had left thigh pain.  The January 2011 VA examination included a medical opinion that the left thigh pain in service was transitory and not related to the development of DJD of either hip.  The examiner gave a specific rationale, including that the DJD was mild and not more pronounced on one side than the other.  This is the only medical opinion in the record.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The record does not show that the Veteran manifested DJD of either hip during service or within one year thereafter.  There is no indication that it is due to any inservice event, including herbicide exposure or one episode of left thigh pain during service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for DJD of the left and right hips, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

BPH

The Veteran claims service connection for BPH that he believes is the result of service, specifically exposure to herbicides during service.  Review of the record shows no complaint or manifestation of BPH during service.  On examination at separation from service, clinical evaluation that included a prostate examination was normal.  Private treatment records include a September 1996 statement from a private physician showing that the Veteran was treated that month for prostatitis.  He was placed on medication.  There was no indication of prostate cancer and no relationship drawn between the development of BPH and service.  

The record does not show that the Veteran manifested BPH during service.  There is no indication that it is due to any inservice event, including herbicide exposure. The Veteran has not manifested prostate cancer, which could be related to defoliant exposure.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for BPH, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Onychomycosis of the Feet

The Veteran claims service connection for onychomycosis of the feet that he believes is the result of service.  During the RO formal hearing in March 2012, he stated that he and his family physician believed that this was the result of exposure to muddy water during service.  At that time, it was noted that this doctor had retired and could not be located.  

Review of the Veteran's STRs shows that the Veteran was treated for a fungal infection of the skin in February 1969.  He was treated with Tinactin.  On examination for separation from service, clinical evaluation of the skin was normal.  A review of post service medical evidence dated from 1987 fails to show evidence of treatment for onychomycosis.  

An examination was conducted by VA in April 2012.  At that time, the diagnosis was onychomycosis of both feet.  The Veteran gave a history of having had this disorder since service in the RVN and that he had tried one round of oral medication that was not effective in the 1970's.  Topical antifungals had also not been helpful.  In a May 2012 addendum to the April examination report, the examiner opined that it was less likely as not that the Veteran's onychomycosis was related to active duty.  The rationale was that, while the Veteran was diagnosed with a fungal skin condition during service, which was treated with Tinactin, there was no mention that this affected the toenails.  The examiner stated that most fungal rashes resolved with treatment, but that onychomycosis was difficult to cure.  

The Veteran's onychomycosis of the feet is not shown to have been due to service.  The Veteran had a single complaint of fungal infection in service that was not found by the VA examiner, who has rendered the only medical opinion in the record, to be consistent with a diagnosis of onychomycosis because it apparently readily resolved with treatment.  Onychomycosis is not one of the diseases for which service connection may be presumed as being the result of herbicide exposure.  The Veteran contends that he had onychomycosis of the feet in service and consistently thereafter, but the private treatment records do not support this contention.  The record contains private clinical records dated from 1981 showing treatment for several disorders, but not for a fungal infection of the feet.  The Board finds that if the appellant had, in fact, been suffering from onychomycosis of the feet since service, he would have mentioned it at some prior time, when he was seeking treatment for other disabilities.  Kahana, 24 Vet. App. at 428.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for onychomycosis of the feet, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Hypertension

The Veteran is claiming service connection for hypertension.  As noted, service connection has been presumptively awarded for ischemic heart disease as a result of herbicide exposure in the RVN.  During his hearing in March 2012, the Veteran indicated that he was first diagnosed with hypertension during a regular doctor visit in approximately 1980.  He stated that he had not been told by any physician that his hypertension was related to herbicide exposure.  

Hypertension is persistently high arterial blood pressure with suggested threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary, 799 (27th ed. 1988).  Note (1) to Diagnostic Code 7101 recognizes the disability of hypertension when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 (2011). 

Review of the Veteran's STRs shows no manifestations of hypertension.  Blood pressure readings at examinations prior to and at entry into service were normal.  On examination for separation from service, the Veteran's blood pressure reading was 120/80.  Post service medical evidence includes private treatment records dating from 1981.  In June 1981, the Veteran's blood pressure reading was shown to be 108/80.  A treatment note dated in March 1985 shows a blood pressure reading of 130/90, but subsequent treatment reports dated through 1987 show the Veteran's blood pressure readings to be within normal limits.  Elevated blood pressure readings are again noted in treatment records dated from 1989 and in 2000 he was warned about his blood pressure.  A hypertension diagnosis is shown in 2001 and 2002.  

The Veteran's hypertension is not shown to have been due to service.  The record does not show that the Veteran manifested hypertension during service or within one year thereafter.  Hypertension is not one of the diseases for which service connection may be presumed as being the result of herbicide exposure.  In fact, hypertension was specifically excluded from consideration in the most recent Agent Orange Update.  There is no indication that it is due to any inservice event, including herbicide exposure.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Peripheral Neuropathy of Upper and Lower Extremities

The Veteran contends that he has peripheral neuropathy of each of his extremities that he believes is the result of service.  During the March 2012 hearing, the Veteran stated that he had tingling and numbness of his extremities.  He testified that he did not recall whether he had these symptoms while he was on active duty.  He believed that the neuropathy could be the result of exposure to herbicides during service.  

Review of the Veteran's STRs shows no complaint or manifestation of neuropathy of any of his extremities while he was on active duty.  On examination for separation from service, the Veteran related no history of having or having had neuritis or paralysis.  Clinical evaluation of the extremities was normal.  

Post service medical evidence includes an August 2009 private treatment records showing complaints of numbness of the hands and feet.  This was described as having been acute and had been occurring in an intermittent pattern for one year, with worsening over the past two months.  Reflexes were noted to be slightly diminished in the left biceps.  The assessment was neck spasm and possible cervical radiculopathy.  VA outpatient treatment records show that the Veteran was prescribed medication for pain and neuropathy in November 2009 and April 2010.  

The Veteran's peripheral neuropathy is not shown to have been due to service.  Early-onset peripheral neuropathy is one of the diseases for which service connection may be presumed as being the result of herbicide exposure.  Chronic peripheral nervous system disorders other than early-onset peripheral neuropathy are specifically excluded from consideration in the most recent Agent Orange Update.  Moreover, when first noted in 2009, the Veteran's left upper extremity neuropathy was deemed to be the result of non-service-connected cervical radiculopathy.  The record contains private clinical records dated from 1981 without mention of neuropathy of any of the Veteran's extremities until 2009.  The Board finds that if the appellant had, in fact, been suffering from neuropathy of the extremities since service, he would have mentioned it at some prior time, when he was seeking treatment for other disabilities.  See Kahana 24 Vet. App. at 428.  

The record does not show that the Veteran manifested any neuropathy during service or within one year thereafter.  Chronic peripheral neuropathy is not one of the diseases for which service connection may be presumed as being the result of herbicide exposure and was specifically excluded from consideration in the most recent Agent Orange Update.  There is no indication that it is due to any inservice event, including herbicide exposure.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for peripheral neuropathy of any of the Veteran's extremities, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for DJD of the cervical spine is denied.  

Service connection for DDD of the thoracolumbar spine is denied.  

Service connection for DJD of the right hip is denied.  

Service connection for DJD of the left hip is denied.  

Service connection for benign prostate hypertrophy (BPH) is denied.  

Service connection for onychomycosis of the feet is denied.  

Service connection for hypertension is denied.  

Service connection for peripheral neuropathy of the right upper extremity is denied.  

Service connection for peripheral neuropathy of the left upper extremity is denied.  

Service connection for peripheral neuropathy of the right lower extremity is denied.  

Service connection for peripheral neuropathy of the left lower extremity is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


